     Case 4:19-cv-00290-RM-LAB Document 154 Filed 05/08/20 Page 1 of 10



 1    WO
 2
 3
 4
 5
 6
 7
                           IN THE UNITED STATES DISTRICT COURT
 8
                                  FOR THE DISTRICT OF ARIZONA
 9
10
     Greg Moore, et al.,                               No. CV-19-00290-TUC-RM (LAB)
11
                    Plaintiffs,                        ORDER
12
     v.
13
     Sean Garnand, et al.,
14
                    Defendants.
15
16           Pending before the Court are Plaintiff’s Motion for Reconsideration (Doc. 120)
17    and Motion for Clarification (Doc. 134). Plaintiffs ask the Court to reconsider and clarify
18    its March 24, 2020 Order granting Defendants’ Motion to Assert the Law Enforcement
19    Investigatory Privilege (Doc. 113). For the following reasons, the Motion for
20    Reconsideration (Doc. 120) will be denied and the Motion for Clarification (Doc. 134)
21    will be granted in part and denied in part.
22           I.     Background
23           Magistrate Judge Leslie A. Bowman issued an Order on December 13, 2019
24    granting Defendants’ Motion to Assert the Law Enforcement Investigatory Privilege and
25    denying Defendants’ Motion to Stay Discovery until resolution of their Motion for Partial
26    Summary Judgment on the issue of qualified immunity. (Doc. 74.) Plaintiffs appealed the
27    portion of that Order granting the Motion to Assert the Law Enforcement Investigatory
28    Privilege and filed an Objection. (Doc. 84.) Defendants responded to Plaintiff’s
     Case 4:19-cv-00290-RM-LAB Document 154 Filed 05/08/20 Page 2 of 10



 1    Objection. (Docs. 92, 94.) On March 24, 2020, this Court issued a thirteen-page Order
 2    affirming Magistrate Judge Bowman’s Order, granting Defendants’ Motion to Assert the
 3    Law Enforcement Investigatory Privilege, and ordering Defendants to submit a detailed
 4    report on the status of the criminal investigation into the Forgeus Apartment fires and a
 5    predicted timeline for completion of the investigation to Magistrate Judge Leslie
 6    Bowman for in camera review. (Docs. 113, 121.)1 Plaintiffs filed the instant Motion for
 7    Reconsideration on April 2, 2020. (Doc. 120.) Defendants submitted the status report to
 8    Judge Bowman on April 6, 2020. (Doc. 124.) The Court ordered Defendants to respond
 9    to Plaintiff’s Motion for Reconsideration, with no reply allowed. (Doc. 123.) Plaintiffs
10    filed the instant Motion for Clarification on April 16, 2020. (Doc. 134.) Defendants filed
11    a Response to the Motion for Reconsideration on April 20, 2020. (Doc. 136.) Defendants
12    have not filed a Response to the Motion for Clarification and the time for doing so has
13    expired. LRCiv 7.2(c).
14           II.    Plaintiffs’ Motion for Reconsideration
15           In their Motion for Reconsideration, Plaintiffs make three main arguments: (1) the
16    Court misapprehended the nature of Plaintiff’s claims and, in so doing, erroneously
17    concluded that Plaintiffs had not demonstrated how or why the discovery they seek is
18    relevant or reasonably calculated to lead to the discovery of admissible evidence (Doc.
19    120 at 2-3); (2) the Court erred in finding that collateral estoppel applied to bar the
20    discovery that Plaintiffs seek because (a) the Magistrate Judge did not reach the issue of
21    collateral estoppel and (b) the discovery matter before this Court was not sufficiently
22    similar to the state court action in which judgment was entered against Plaintiffs on the
23    issue of discoverability of the documents to warrant application of the collateral estoppel
24    doctrine (id. at 5-6); and (3) the Court erred in finding that disclosure of the documents
25    would result in substantial prejudice to Defendants because it is false that Plaintiffs knew
26    of the criminal investigation pertaining to them before initiating this lawsuit (id. at 7.)
27    1
        The Court’s Order erroneously directed Defendants to submit the status report to
      Magistrate Judge Jacqueline Rateau. (Doc. 113.) The Order was amended (Doc. 121) to
28    reflect that the report be submitted to the Magistrate Judge assigned to the case,
      Magistrate Judge Leslie A. Bowman.

                                                   -2-
     Case 4:19-cv-00290-RM-LAB Document 154 Filed 05/08/20 Page 3 of 10



 1           Defendants’ Response addresses each of these arguments. (Doc. 136.) First,
 2    Defendants respond that the Court sufficiently considered the nature and extent of
 3    Plaintiffs’ claims. (Id. at 2.) Defendants respond that, even insofar as the Court did not
 4    address the Plaintiffs’ need or request for specific documents to the extent that Plaintiffs
 5    would, in retrospect, have liked, it is irrelevant because Plaintiffs had not previously
 6    shown in either their briefing or their objection “how discovery of the criminal
 7    investigation documents is reasonably calculated to lead to the discovery of admissible
 8    evidence and therefore have not shown that the documents they seek are within the scope
 9    of discovery.” (Doc. 113 at 10, Doc. 136 at 2-4.) Defendants further point out that
10    Plaintiffs argue for the first time in their Motion for Reconsideration that the documents
11    they seek “may well hold crucial evidence” in support of their claims and that Plaintiffs
12    did not show why that argument could not have been raised and developed earlier. (Doc.
13    120 at 2-4; Doc. 136 at 5.) Indeed, Plaintiffs are in possession of hundreds of pages of
14    redacted City of Tucson law enforcement documents and had every opportunity to make
15    a case-specific showing of “substantial need” based on a review of those documents, yet
16    failed to do so. (Doc. 136 at 5-6); United States v. Hardrives, Inc., No.
17    CIV901656PHXRGSMM, 1991 WL 12008395, at *5 (D. Ariz. Feb. 4, 1991) (a party
18    seeking privileged documents must show a substantial need for the information and an
19    inability to obtain it by other means).
20           Second, Defendants respond that the Court did not err when it found that collateral
21    estoppel applies to bar Plaintiffs’ request for a second in camera review of the privileged
22    law enforcement materials. (Doc. 136 at 7-11.) Defendants contend that, as a matter of
23    law, the district court’s consideration of the collateral estoppel issue was proper because a
24    district court may affirm a Magistrate Judge’s decision based on a slightly different or
25    additional ground. (Id. at 9-10.) Defendants further contend that Plaintiffs
26    mischaracterize the collateral estoppel analysis in an effort to escape its preclusive effect
27    on their requests for discovery of the law enforcement investigation documents. (Id.)
28           Third, Defendants point out that Plaintiffs did, in fact, know of the criminal


                                                  -3-
     Case 4:19-cv-00290-RM-LAB Document 154 Filed 05/08/20 Page 4 of 10



 1    investigation into them related to the Forgeus Apartment fires prior to initiating this
 2    action, which is the second civil rights litigation commenced by Plaintiffs regarding this
 3    matter. (Id. at 6-7.)
 4           III.    Standard of Review for Motion for Reconsideration
 5           LRCiv 7.2(g) sets forth the standard under which a Court reviews a Motion for
 6    Reconsideration. It states:
 7                          The Court will ordinarily deny a motion for
                     reconsideration of an Order absent a showing of manifest
 8
                     error or a showing of new facts or legal authority that could
 9                   not have been brought to its attention earlier with reasonable
                     diligence. Any such motion shall point out with specificity
10                   the matters that the movant believes were overlooked or
11                   misapprehended by the Court, any new matters being brought
                     to the Court's attention for the first time and the reasons they
12                   were not presented earlier, and any specific modifications
13                   being sought in the Court's Order. No motion for
                     reconsideration of an Order may repeat any oral or written
14                   argument made by the movant in support of or in opposition
15                   to the motion that resulted in the Order. Failure to comply
                     with this subsection may be grounds for denial of the motion.
16
             In the District of Arizona, motions for reconsideration will be granted when:
17
                            (1) There are material differences in fact or law from
18                   that presented to the Court and, at the time of the Court's
                     decision, the party moving for reconsideration could not have
19
                     known of the factual or legal differences through reasonable
20                   diligence;
                            (2) There are new material facts that happened after
21                   the Court's decision;
22                          (3) There has been a change in the law that was
                     decided or enacted after the Court's decision; or
23                          (4) The movant makes a convincing showing that the
24                   Court failed to consider material facts that were presented to
                     the Court before the Court's decision.
25
             Motorola, Inc. v. J.B. Rodgers Mech. Contractors, 215 F.R.D. 581, 586 (D. Ariz.
26
      2003). “Reconsideration is indicated in the face of the existence of new evidence, an
27
      intervening change in the law, or as necessary to prevent manifest injustice.” Navajo
28
      Nation v. Confederated Tribes & Bands of the Yakama Indian Nation, 331 F.3d 1041,


                                                  -4-
     Case 4:19-cv-00290-RM-LAB Document 154 Filed 05/08/20 Page 5 of 10



 1    1046 (9th Cir. 2003). Whether to grant reconsideration is within the sound discretion of
 2    the trial court. Id. A denial of a motion for reconsideration is reviewed for abuse of
 3    discretion. Kona Enterprises, Inc. v. Estate of Bishop, 229 F.3d 877, 883 (9th Cir. 2000).
 4           Plaintiffs’ Motion for Reconsideration does not raise new material facts or
 5    evidence that happened after the Court’s decision, nor does it raise an intervening change
 6    in law that would affect the Court’s decision. Plaintiffs also do not assert that any
 7    “material differences in fact or law” brought forward in their Motion for Reconsideration
 8    could not have been brought to the Court’s attention earlier with reasonable diligence.
 9    Plaintiffs’ Motion for Reconsideration includes no discussion of the “reasonable
10    diligence”   standard.   Therefore,    the Court finds that         Plaintiffs’   Motion for
11    Reconsideration rests upon an underlying, though not explicitly stated, assertion of either
12    manifest error or manifest injustice, including the possibility that “the Court failed to
13    consider material facts that were presented to the Court before the Court's decision.”
14    Motorola, Inc., 215 F.R.D. at 586. As explained below, the Court is satisfied that its
15    Order (Doc. 113) was not the result of manifest error and did not result in manifest
16    injustice and that it sufficiently considered the material facts presented by Plaintiffs in
17    reaching its decision.
18           IV.     Discussion of Motion for Reconsideration
19           First, the Court is satisfied that it sufficiently apprehended the nature of Plaintiffs’
20    claims and their arguments set forth in the underlying briefing and objection (Docs. 25,
21    84) when it concluded that Plaintiffs had not demonstrated “how discovery of the
22    criminal investigation documents is reasonably calculated to lead to the discovery of
23    admissible evidence and therefore have not shown that the documents they seek are
24    within the scope of discovery.” (Doc. 113 at 10.) In their Motion for Reconsideration,
25    Plaintiffs argue that the documents may contain “crucial evidence” to support their
26    claims. (Doc. 120 at 2-4.) Yet nowhere in the briefing or objection upon which this Court
27    based its findings did Plaintiffs explain with specificity which documents may contain
28    “crucial evidence” or connect those documents to one or more of their civil rights claims.


                                                   -5-
     Case 4:19-cv-00290-RM-LAB Document 154 Filed 05/08/20 Page 6 of 10



 1    (See Docs. 25, 84, 113.) That is why the Court determined that Plaintiffs had failed to
 2    show how the discovery they sought was reasonably calculated to lead to the discovery of
 3    admissible evidence. Plaintiffs misconstrue the Court’s findings when they assert that the
 4    Court found that “nothing else in the City’s file is relevant.” (Doc. 120 at 3.) The Court
 5    made no determination as to the relevancy of the contested documents; it found that
 6    Plaintiffs had not demonstrated their relevancy or connection to their claims. Plaintiffs’
 7    Motion for Reconsideration attempts to remedy this oversight by providing a more
 8    detailed explanation of their claims. (Doc. 120 at 2-4.) But as Plaintiffs have not shown
 9    why these arguments could not have been brought to the Court’s attention earlier with
10    reasonable diligence, the Court may not use them as a basis to reconsider its Order.
11    LRCiv 7.2(g). Nor does Plaintiffs’ explanation convince the Court that it committed
12    manifest error when it concluded that the law enforcement privilege operates to bar
13    discovery, at this stage in the litigation, of the criminal investigation documents Plaintiffs
14    seek, regardless of their relevancy to Plaintiffs’ claims. (Doc. 113.)
15           Second, the Court is satisfied that, with respect to its findings on the collateral
16    estoppel issue, Plaintiffs have not made “a convincing showing that the Court failed to
17    consider material facts that were presented to the Court before the Court's decision” or
18    shown manifest error. “[M]anifest error of law is not merely a party's disagreement with
19    how the trial court applied the law. . . [n]or is manifest error demonstrated by the
20    disappointment of the losing party.” Teamsters Local 617 Pension & Welfare Funds v.
21    Apollo Grp., Inc., 282 F.R.D. 216, 231 (D. Ariz. 2012) (internal citations and quotations
22    omitted). Manifest error is “plain and indisputable” and “amounts to a complete disregard
23    of the controlling law or the credible evidence in the record.” Id.
24           Plaintiffs contend that “the Magistrate Judge did not reach the Defendants’
25    argument on collateral estoppel.” (Doc. 120 at 5.) However, this does not preclude the
26    Court from reaching the issue of collateral estoppel, which was in the record. See Suzuki
27    v. Helicopter Consultants of Maui, Inc., 2016 WL 3753079, at *6 (D. Haw. July 8, 2016)
28    (“the district court may affirm the magistrate judge’s ultimate conclusion on a different


                                                  -6-
     Case 4:19-cv-00290-RM-LAB Document 154 Filed 05/08/20 Page 7 of 10



 1    basis”) (citing United States v. Pope, 686 F.3d 1078, 1080 (9th Cir. 2012) (affirming the
 2    district court decision where the district court affirmed the magistrate on “slightly
 3    different grounds”)). Therefore, this argument does not provide a basis for
 4    reconsideration. Plaintiffs further contend that “the issue decided in the state court cannot
 5    be identical” because the state court decision did not balance the interests of Plaintiffs
 6    against those of Defendants and because “Plaintiffs’ standing in the Superior Court
 7    action, representing citizens of Arizona, has no parallel to their standing in this Court.”
 8    (Doc. 120 at 6.) Plaintiffs cite no authority to support the contention that these elements
 9    are essential elements of the collateral estoppel analysis or to show that the Court
10    committed manifest error by not considering them in its collateral estoppel analysis. (Id.;
11    see also Doc. 136 at 10-11); Teamsters, 282 F.R.D. at 231 (“manifest error of law is not
12    merely a party's disagreement with how the trial court applied the law”).
13           Finally, the Court is satisfied that it did not err in finding that Defendants would
14    suffer “substantial prejudice” were they required to disclose to Plaintiffs the law
15    enforcement documents concerning the ongoing investigation of the Forgeus Apartment
16    fire. (Doc. 113 at 11-12.) This conclusion is bolstered by the facts that Plaintiffs are
17    subjects of the ongoing investigation and that, notwithstanding Plaintiffs’ assertions to
18    the contrary, they knew of the investigation before initiating this action. (Id.; Doc. 120 at
19    7; Doc. 136 at 6-7.) In fact, Plaintiffs’ Motion for Reconsideration does not dispute that
20    they knew of the investigation before initiating this action, but instead attempts to
21    mislead the Court by stating that they “commenced the first civil rights litigation” before
22    they knew of the investigation. (Doc. 120 at 7.) The Court is aware that the instant matter
23    is the second, not the first, civil rights litigation based on the events giving rise to
24    Plaintiffs’ claims, and the apparent attempts to mislead the Court are not well-taken. See
25    Fed. R. Civ. P. 11(b).
26           Plaintiffs failed to carry their burden to demonstrate a substantial need for the
27    documents (id. at 10), and in balancing the Plaintiffs’ stated need for the privileged
28    documents against the prejudice to Defendants that would result from disclosure, the


                                                  -7-
     Case 4:19-cv-00290-RM-LAB Document 154 Filed 05/08/20 Page 8 of 10



 1    Court is satisfied that it did not err in finding that the balance favored Defendants. (Id.);
 2    see Hardrives, 1991 WL 12008395 at *2-3, 5 (application of the law enforcement
 3    privilege must be balanced against the opposing party’s substantial need for the
 4    documents and its inability to obtain them by other means); Torres v. Goddard, 2010 WL
 5    3023272, at *8 (D. Ariz. July 30, 2010) (“The law enforcement investigatory privilege is
 6    based on the harm to law enforcement efforts which might arise from public disclosure of
 7    investigatory files.”)
 8           V.     Motion for Clarification
 9           In a separate Motion for Clarification (Doc. 134), Plaintiffs move the Court to
10    clarify the portion of its Order in which it directed Defendants to submit “a detailed
11    report on the status of the criminal investigation into the Forgeus Apartment fires and a
12    predicted timeline for completion of the investigation to Magistrate Judge [Leslie
13    Bowman] for in camera review” (Doc. 113). Plaintiffs move the Court to address the
14    following questions:
15                  (1) What obligation is there on the Magistrate Judge to assess
                        the Defendants’ in camera report with the due process
16
                        constraints requiring a finite limit on the stay?2
17                  (2) What obligation is there on the Magistrate Judge to report
                        to this Court and report on the record, the length of time
18                      Defendants project their investigations to go on and
19                      whether that projection is reasonable and necessary in
                        light of the absolute need to preserve evidence of the
20                      Defendants’ actions going back three years?
21                  (3) What right do the Plaintiffs have to know and, if
                        necessary, oppose any finding of the Magistrate Judge that
22                      the stay already burdening Plaintiffs be extended for any
23                      additional period of time?
                    (4) Will this Court, as the other cases have, give the
24                      Defendants a deadline to conclude their investigations and
25                      bring charges against the Plaintiffs, or, if the Defendants
                        do not do so within that deadline, lift the stay so that
26
      2
        Plaintiffs characterize the application of the law enforcement privilege to the documents
27    they seek as a “stay.” While this characterization is not technically correct, as this case
      has not been stayed, the Court acknowledges that the application of the law enforcement
28    privilege effectively operates to prevent Plaintiffs from further litigating the
      discoverability of the documents they seek.

                                                  -8-
     Case 4:19-cv-00290-RM-LAB Document 154 Filed 05/08/20 Page 9 of 10



 1                      Plaintiffs’ due process rights are vindicated and their
 2                      claims not damaged by the passage of time and loss of
                        evidence?
 3
             (Doc. 134 at 5-6.)
 4
             “Private litigants have certain rights and. . . the Department of Justice may not
 5
      retain documents indefinitely and keep them from disclosure on a statement that the
 6
      investigation is still continuing. There must be a reasonable terminus.” United States v.
 7
      Hardrives, Inc., 1991 WL 12008395, at *5 (D. Ariz. Feb. 4, 1991). “Of course the
 8
      District Court has a broad discretion in granting or denying stays so as to coordinate the
 9
      business of the court efficiently and sensibly. This discretion, however, may be abused by
10
      a stay of indefinite duration in the absence of a pressing need.” McSurely v. McClellan,
11
      426 F.2d 664, 671 (D.C. Cir. 1970) (internal quotations omitted).
12
             The Court finds that, given the circumstances of this case, due process requires a
13
      reasonable limitation on the length of Defendants’ criminal investigation into Plaintiffs’
14
      potential involvement in the Forgeus Apartment fires. While the integrity of the ongoing
15
      criminal investigation constitutes a “pressing need” that justifies Plaintiffs’ lack of access
16
      to the criminal investigation documents pursuant to the law enforcement investigatory
17
      privilege (Doc. 113), Plaintiffs’ due process rights mandate that Defendants not extend
18
      the length of the investigation indefinitely. As the facts underlying this civil litigation are
19
      now more than three years old (Doc. 134 at 5), the Court finds that Defendants must
20
      determine and provide to the Magistrate Judge an anticipated “reasonable terminus” of
21
      the ongoing criminal investigation into Plaintiffs. See Hardrives, 1991 WL 12008395 at
22
      *5.
23
             Accordingly,
24
             IT IS ORDERED that Plaintiff’s Motion for Reconsideration (Doc. 120) is
25
      denied.
26
             IT IS FURTHER ORDERED that Plaintiffs’ Motion for Clarification (Doc. 134)
27
      is granted in part and denied in part, as follows:
28
      ....


                                                   -9-
     Case 4:19-cv-00290-RM-LAB Document 154 Filed 05/08/20 Page 10 of 10



 1          (1) The Motion for Clarification is granted to the extent that Defendants must
 2             provide to Magistrate Judge Leslie A. Bowman an anticipated “reasonable
 3             terminus” of the ongoing criminal investigation into Plaintiffs’ potential
 4             involvement in the Forgeus Apartment fires. This information may be provided
 5             ex parte and in camera. Magistrate Judge Leslie A. Bowman shall consider
 6             Defendants’ submitted report and projected timeline (see Doc. 124) and the
 7             anticipated reasonable terminus of the investigation to ensure that Plaintiffs’
 8             claims in this action are litigated consistent with their due process rights and
 9             applicable case law, including ascertaining a reasonable terminus to
10             Defendants’ criminal investigation of Plaintiffs and adjusting the discovery
11             schedule accordingly.
12          (2) The Motion for Clarification is denied in all other respects.
13          Dated this 8th day of May, 2020.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 10 -
